Citation Nr: 0428501	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  99-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include secondary to intermittent cephalgia, secondary to a 
brain concussion.

2.  Entitlement to service connection for bilateral hearing 
loss, to include secondary to intermittent cephalgia, 
secondary to a brain concussion.

3.  Entitlement to service connection for tonsillitis.

4.  Entitlement to a compensable evaluation for intermittent 
cephalgia, secondary to a brain concussion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel
INTRODUCTION

The veteran served on active duty from December 1958 to May 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 RO decision that denied the 
veteran's claims of service connection for arthritis, hearing 
loss, and tonsillitis.

In a claim received in May 1998, the veteran indicated that 
he would like to, "add the concussion as a compensable 
service connected disability..."  In September 1998, he 
submitted literature regarding "post concussion syndrome."  
In April 1999, the RO denied service connection for "post-
concussion syndrome."  Therein, it was noted that the 
veteran was already service-connected for cephalgia and 
headaches as residuals of his in-service brain concussion.  
It was further determined that the veteran did not have 
"post-concussion syndrome" or any other additional residual 
disability.  The veteran timely filed a notice of 
disagreement with this decision.  

In May 1999, he was issued a statement of the case; and in 
June 1999, he timely filed a substantive appeal.  Following 
the receipt of additional evidence, the veteran was issued a 
supplemental statement of the case (SSOC) in June 2000.  In 
this SSOC, the RO indicated that it was continuing the 
noncompensable rating assigned for his service-connected 
residuals of his brain concussion.  Implicit in this SSOC was 
the RO's acknowledgement that the veteran's intention, all 
along, was to obtain an increased rating for his service-
connected residuals of an in-service brain concussion 
whatever the diagnosis.  The Board agrees.  Given the 
aforementioned, the Board deems the issue of entitlement to a 
compensable rating for intermittent cephalgia, secondary to a 
brain concussion as ripe for appellate review.

In May 2004, the veteran failed to report for his Travel 
Board hearing; he has not shown good cause for his absence or 
otherwise indicated that he wanted his hearing rescheduled; 
as such, this matter need no longer be discussed. 

In a statement, which was submitted in lieu of the VA Form 
646, the representative indicated that the veteran desired 
service connection for tinnitus.  As this claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 
5103, 5107 (West 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations governing the VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156 (a), 3.159, and 3.326(a) (2003).

A review of the claims files reveals that although the 
appellant was provided the equivalent of a VCAA letter in 
August 1998 and March 2001 which explained the requirements 
for establishing service connection, he was never issued a 
VCAA letter that pertains to his claim for an increased 
rating for residuals of a brain concussion.  Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  On 
remand, appropriate action should be taken to include 
providing better notice and assistance with regard to his 
increased rating claim for residuals of a brain concussion, 
to include differentiating the respective responsibilities of 
each party, to include who is responsible for securing 
evidence which links arthritis, bilateral hearing loss, and 
tonsillitis either to service or to residuals of intermittent 
cephalgia, secondary to a brain concussion.

In March 2001, the veteran submitted an authorization for 
release of information, indicating he was receiving ongoing 
care at Northwoods Nursing Service.  (He did not indicate the 
nature of his treatment.)  It is noted that the record only 
contains related records from 1997 until 1999.  On remand, 
appropriate action should be taken to obtain any outstanding 
records from Northwoods Nursing Service as well as any other 
records the veteran identifies.

The representative has indicated that the VA examinations the 
veteran was afforded were inadequate in that the examiner was 
not given an opportunity to review the claims folders prior 
to rendering an opinion.  

It is noted that the veteran underwent VA audiological and 
neurological examinations in December 1999, and there is no 
indication that the examiners had access to the claims file 
in conjunction with the examinations.  Further, while a 
diagnosis of rheumatoid arthritis was made, the etiology of 
such was not discussed.  A diagnosis of hearing loss was also 
made, and a relationship between such and his service-
connected residuals of a brain concussion was discounted.  
The basis for this conclusion is unclear, however, given the 
lack of supporting rationale and lack of a claims file 
review.  

With regard to tonsillitis, it is noted that the veteran has 
not been afforded a VA examination with regard to such, 
despite his inservice symptoms and current complaints of 
related residuals.  With regard to the veteran's brain 
concussion residuals, the record is unclear as to the 
frequency and severity of such.

Given the aforementioned, the veteran should undergo 
appropriate examinations to ascertain the nature and etiology 
of his arthritis, hearing loss, and tonsillitis as well as 
the current severity of his residuals of a brain concussion. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
is still needed to substantiate his claim 
for an increased rating for residuals of 
a brain concussion.  The veteran must 
also be notified of what specific portion 
of that evidence VA will secure, and what 
specific portion he must submit.  The RO 
must advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
arthritis, hearing loss, tonsillitis, and 
residuals of a brain concussion.  After 
the veteran has signed the appropriate 
releases, those records that are received 
should be associated with the claims 
file.  (It is noted that the 2001 release 
for records from Northwoods Nursing 
Service may be stale.)  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should make arrangements for 
the veteran to undergo rheumatologic, 
audiologic, ear, nose and throat, and 
neurologic examinations.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the physicians for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician.

Regarding arthritis, hearing loss, and 
tonsillitis, the examiners must provide 
an opinion as to whether it is at least 
as likely as not that each diagnosed 
disability is etiologically related to a 
disease or injury in service, or was 
caused or aggravated by his service-
connected residuals of a brain 
concussion.  Each examiner should set 
forth in detail all findings that provide 
the basis for the opinion(s). 

Regarding the residuals of a brain 
concussion, the examiner should assess 
the current severity of this disability.  
In so doing, the examiner should comment 
on the frequency and severity of any 
headaches/cephalgia.  The examiner should 
set forth in detail all findings that 
provide the basis for the opinion(s).

4.  Thereafter, the RO must prepare a new 
rating decision and readjudicate the 
merits of the veteran's claims, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  If the 
benefits sought on appeal remain denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


